Exhibit 10.1

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT dated March 27, 2015 (this “Agreement”) is
entered into by and among Whiting Petroleum Corporation, a Delaware corporation
(the “Company”), Whiting Oil and Gas Corporation, a Delaware corporation
(“WOGC”), Whiting US Holding Company, a Delaware corporation (“Whiting US”),
Whiting Canadian Holding Company ULC, a British Columbia unlimited liability
company (“Whiting Canadian”), Whiting Resources Corporation, a Colorado
corporation (together with WOGC, Whiting US and Whiting Canadian, the “Initial
Guarantors”), and J.P. Morgan Securities LLC (“J.P. Morgan”), for itself and as
representative of the several initial purchasers listed in Schedule 1 to the
Purchase Agreement (as defined below) (collectively, the “Initial Purchasers”).
The Company and the Guarantors are hereinafter referred to collectively as the
“Whiting Parties.”

The Whiting Parties and the Initial Purchasers are parties to the Purchase
Agreement dated March 24, 2015 (the “Purchase Agreement”), which provides for
the sale by the Company to the Initial Purchasers of $750,000,000 aggregate
principal amount of the Company’s 6.25% Senior Notes due 2023 (the
“Securities”), which will be guaranteed on an unsecured senior basis by the
Guarantors. As an inducement to the Initial Purchasers to enter into the
Purchase Agreement, the Whiting Parties have agreed to provide to the Initial
Purchasers and their direct and indirect transferees the registration rights set
forth in this Agreement. The execution and delivery of this Agreement is a
condition to the closing under the Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Additional Guarantor” shall mean any subsidiary of the Company that executes a
Subsidiary Guarantee under the Indenture after the date of this Agreement.

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.

“DTC” shall mean the Depository Trust Company.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

“Exchange Offer” shall mean the exchange offer by the Whiting Parties of
Exchange Securities for Registrable Securities pursuant to Section 2(a) hereof.



--------------------------------------------------------------------------------

“Exchange Offer Registration” shall mean a registration under the Securities Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and any
document incorporated by reference therein.

“Exchange Securities” shall mean the senior unsecured notes issued by the
Company and guaranteed by the Guarantor under the Indenture containing terms
identical to the Securities (except that the Exchange Securities will not be
subject to restrictions on transfer or to any increase in annual interest rate
for failure to comply with this Agreement) and to be offered to Holders of
Securities in exchange for Securities pursuant to the Exchange Offer.

“Free Writing Prospectus” means each free writing prospectus (as defined in Rule
405 under the Securities Act) prepared by or on behalf of the Company or used or
referred to by the Company in connection with the sale of the Securities or the
Exchange Securities.

“Guarantors” shall mean the Initial Guarantors and any Additional Guarantors and
their respective successors.

“Holders” shall mean the Initial Purchasers, for so long as they own any
Registrable Securities, and each of their successors, assigns and direct and
indirect transferees who become owners of Registrable Securities under the
Indenture; provided that for purposes of Sections 4 and 5 of this Agreement, the
term “Holders” shall include Participating Broker-Dealers.

“Indemnified Person” shall have the meaning set forth in Section 5(c) hereof.

“Indemnifying Person” shall have the meaning set forth in Section 5(c) hereof.

“Indenture” shall mean the Senior Indenture, dated as of September 13, 2013,
among the Company, the guarantors named therein and The Bank of New York Mellon
Trust Company, N.A., as trustee, as amended and supplemented by the Fourth
Supplemental Indenture relating to the Securities, dated as of March 27, 2015,
among the Company, the Guarantors and The Bank of New York Mellon Trust Company,
N.A., as trustee, as amended or supplemented from time to time.

“Initial Guarantors” shall have the meaning set forth in the preamble.

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Inspector” shall have the meaning set forth in Section 3(a)(xiii) hereof.

“Issue Date” shall mean March 27, 2015.

“Issuer Information” shall have the meaning set forth in Section 5(a) hereof.

“J.P. Morgan” shall have the meaning set forth in the preamble.

 

2



--------------------------------------------------------------------------------

“Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of the outstanding Registrable Securities; provided that
whenever the consent or approval of Holders of a specified percentage of
Registrable Securities is required hereunder, any Registrable Securities owned
directly or indirectly by the Company or any of its affiliates shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage or amount; and provided, further, that if the
Company shall issue any additional Securities under the Indenture prior to
consummation of the Exchange Offer or, if applicable, the effectiveness of any
Shelf Registration Statement, such additional Securities and the Registrable
Securities to which this Agreement relates shall be treated together as one
class for purposes of determining whether the consent or approval of Holders of
a specified percentage of Registrable Securities has been obtained.

“Notice and Questionnaire” shall mean a notice of registration statement and
selling security holder questionnaire distributed to a Holder by the Issuer upon
receipt of a Shelf Request from such Holder.

“Participating Broker-Dealers” shall have the meaning set forth in Section 4(a)
hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in, or deemed a part of, a
Registration Statement, including any preliminary prospectus, and any such
prospectus as amended or supplemented by any prospectus supplement, including a
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by a Shelf Registration Statement, and by
all other amendments and supplements to such prospectus, and in each case
including any document incorporated by reference therein.

“Purchase Agreement” shall have the meaning set forth in the recital.

“Registrable Securities” shall mean the Securities; provided that the Securities
shall cease to be Registrable Securities on the earliest of (i) when a
Registration Statement with respect to such Securities has been declared
effective by the SEC and such Securities have been exchanged or disposed of
pursuant to such Registration Statement, (ii) if an Exchange Offer is completed,
on or after the Exchange Date with respect to the Holders that are eligible to
participate in the Exchange Offer but fail to tender such Securities in the
Exchange Offer, or (iii) when such Securities cease to be outstanding.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Whiting Parties with this Agreement, including without
limitation: (i) all SEC, stock exchange or the Financial Industry Regulatory
Authority, Inc. registration and filing fees, (ii) all fees and expenses
incurred in connection with compliance with state securities or blue sky laws
(including reasonable fees and disbursements of one counsel for any Underwriters
or Holders in connection with blue sky qualification of any Exchange Securities
or Registrable Securities), (iii) all expenses of any Persons approved by the
Company in preparing or assisting in preparing, word processing, printing and
distributing any Registration Statement, any Prospectus, any Free Writing
Prospectus and any amendments or supplements thereto, any

 

3



--------------------------------------------------------------------------------

underwriting agreements, securities sales agreements or other similar agreements
and any other documents relating to the performance of and compliance with this
Agreement, (iv) all rating agency fees, (v) all fees and disbursements relating
to the qualification of the Indenture under applicable securities laws,
including the Trust Indenture Act, (vi) the fees and disbursements of the
Trustee and its counsel, (vii) the fees and disbursements of counsel for the
Whiting Parties and, in the case of a Shelf Registration Statement, the
reasonable fees and disbursements of one counsel for the Holders (which counsel
shall be selected by the Majority Holders and which counsel may also be counsel
for the Initial Purchasers) and (viii) the fees and disbursements of the
independent public accountants of the Whiting Parties, including the expenses of
any special audits or “comfort” letters required by or incident to the
performance of and compliance with this Agreement, but excluding fees and
expenses of counsel to the Initial Purchasers and any Underwriters (other than
fees and expenses set forth in clause (ii) above) or the Holders and
underwriting discounts and commissions, brokerage commissions and transfer
taxes, if any, relating to the sale or disposition of Registrable Securities by
a Holder.

“Registration Statement” shall mean any registration statement filed under the
Securities Act of the Whiting Parties that covers any of the Exchange Securities
or Registrable Securities pursuant to the provisions of this Agreement and all
amendments and supplements to any such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein or deemed a part thereof, all exhibits thereto and any document
incorporated by reference therein.

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities” shall have the meaning set forth in the recital.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Effectiveness Period” shall have the meaning set forth in Section 2(b)
hereof.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Whiting Parties that covers all or a portion of the Registrable Securities
(but no other securities unless approved by the Holders of a majority of the
Registrable Securities to be covered by such Shelf Registration Statement) on an
appropriate form under Rule 415 under the Securities Act, or any similar rule
that may be adopted by the SEC, and all amendments and supplements to such
registration statement, including post-effective amendments, in each case
including the Prospectus contained therein or deemed a part thereof, all
exhibits thereto and any document incorporated by reference therein.

“Shelf Request” shall have the meaning set forth in Section 2(b) hereof.

“Subsidiary Guarantee” shall mean the guarantee of the Securities and Exchange
Securities by the Guarantors under the Indenture.

“Staff” shall mean the staff of the SEC.

 

4



--------------------------------------------------------------------------------

“Target Registration Date” shall have the meaning set forth in Section 2(d)
hereof.

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended
from time to time.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriter” shall have the meaning set forth in Section 3(e) hereof.

“Underwritten Offering” shall mean an offering in which Registrable Securities
are sold to an Underwriter for reoffering to the public.

“WOGC” shall have the meaning set forth in the preamble.

“Whiting Canadian” shall have the meaning set forth in the preamble.

“Whiting Parties” shall have the meaning set forth in the preamble.

“Whiting US” shall have the meaning set forth in the preamble.

2. Registration Under the Securities Act. (a) To the extent not prohibited by
any applicable law or applicable interpretations of the Staff, the Whiting
Parties shall use their reasonable best efforts to (i) cause to be filed an
Exchange Offer Registration Statement covering an offer to the Holders to
exchange all the Registrable Securities for Exchange Securities, (ii) cause such
Exchange Offer Registration Statement be declared effective by the SEC on or
prior to the 270th day following the Issue Date and (iii) have such Registration
Statement remain effective until the earlier of (1) 180 days after the last
Exchange Date for use by one or more Participating Broker-Dealers or (2) such
time as no Participating Broker-Dealer that receives Exchange Securities in
exchange for Securities in the Exchange Offer holds any such Exchange
Securities. The Whiting Parties shall commence the Exchange Offer promptly after
the Exchange Offer Registration Statement is declared effective by the SEC and
use their reasonable best efforts to complete the Exchange Offer not later than
60 days after such effective date.

The Whiting Parties shall commence the Exchange Offer by mailing the related
Prospectus, appropriate letters of transmittal and other accompanying documents
to each Holder stating, in addition to such other disclosures as are required by
applicable law, substantially the following:

 

  (i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered and not properly withdrawn will be
accepted for exchange;

 

  (ii) the dates of acceptance for exchange (which shall be a period of at least
20 Business Days from the date such notice is mailed) (or longer if required by
applicable laws) (the “Exchange Dates”);

 

  (iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest but will not retain any rights under this Agreement,
except as otherwise specified herein;

 

  (iv)

that any Holder electing to have a Registrable Security exchanged pursuant to
the Exchange Offer will be required to (x) in the case of a Holder electing to
exchange

 

5



--------------------------------------------------------------------------------

  a Registrable Security in global form, to comply with the applicable
procedures of DTC for book-entry tenders, and, (y) in the case of a Holder
electing to exchange a Registrable Security in certificated form, to surrender
such Registrable Security, together with the appropriate letters of transmittal,
to the institution and at the address and in the manner specified in the notice,
prior to the close of business on the last Exchange Date; and

 

  (v) that any Holder will be entitled to withdraw its election, not later than
the close of business on the last Exchange Date, by (x) in the case of a Holder
withdrawing its election to exchange a Registrable Security in global form,
complying with the applicable procedures of DTC for withdrawal of tenders, and,
(y) in the case of a Holder withdrawing its election to exchange a Registrable
Security in certificated form, sending to the institution and at the address
specified in the notice, a telegram, telex, facsimile transmission or letter
setting forth the name of such Holder, the principal amount of Registrable
Securities delivered for exchange and a statement that such Holder is
withdrawing its election to have such Registrable Securities exchanged.

As a condition to participating in the Exchange Offer, a Holder will be required
to represent to the Whiting Parties that (i) any Exchange Securities to be
received by it will be acquired in the ordinary course of its business, (ii) at
the time of the commencement of the Exchange Offer it has no arrangement or
understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Securities in violation of the
provisions of the Securities Act, (iii) it is not an “affiliate” (within the
meaning of Rule 405 under the Securities Act) of any of the Whiting Parties and
(iv) if such Holder is a broker-dealer that will receive Exchange Securities for
its own account in exchange for Registrable Securities that were acquired as a
result of market-making or other trading activities, then such Holder will
deliver a Prospectus (or, to the extent permitted by law, make available a
Prospectus to purchasers) in connection with any resale of such Exchange
Securities.

As soon as practicable after the last Exchange Date, the Whiting Parties shall:

 

  (i) accept for exchange Registrable Securities or portions thereof validly
tendered and not properly withdrawn pursuant to the Exchange Offer; and

 

  (ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Company and issue, and cause the Trustee to promptly authenticate and deliver to
each Holder, Exchange Securities equal in principal amount to the principal
amount of the Registrable Securities surrendered by such Holder.

The Whiting Parties shall use their reasonable best efforts to complete the
Exchange Offer as provided above and shall comply with the applicable
requirements of the Securities Act, the Exchange Act, the Trust Indenture Act
and other applicable laws and regulations in connection with the Exchange Offer.
Subject to the Section 3(a)(xix), the Exchange Offer shall not be subject to any
conditions, other than that the Exchange Offer does not violate any applicable
law or applicable interpretations of the Staff.

(b) In the event that (i) the Whiting Parties determine that the Exchange Offer
Registration provided for in Section 2(a) above is not available or may not be
completed as soon as

 

6



--------------------------------------------------------------------------------

practicable after the last Exchange Date because it would violate any applicable
law or applicable interpretations of the Staff, (ii) the Exchange Offer is not
for any other reason completed on or prior to the 270th day following the Issue
Date, or (iii) any Initial Purchaser shall make a written request representing
that such Initial Purchaser holds Registrable Securities that are ineligible to
be exchanged in the Exchange Offer (a “Shelf Request”) (which Shelf Request must
be made to the Whiting Parties on or before the 290th day following the date of
this Agreement), the Whiting Parties shall use their commercially reasonable
efforts to cause to be filed as soon as practicable after such determination,
date or Shelf Request, as the case may be, a Shelf Registration Statement
providing for the sale of all the Registrable Securities by the Holders thereof
and to cause such Shelf Registration Statement to be declared effective by the
SEC; provided that no Holder will be entitled to have any Registrable Securities
included in any Shelf Registration Statement, or entitled to use the prospectus
forming a part of such Shelf Registration Statement, until such Holder shall
have delivered a completed and signed Notice and Questionnaire and provided such
other information regarding such Holder to the Company as is contemplated by
Section 3(a)(xvii).

In the event that the Whiting Parties are required to file a Shelf Registration
Statement pursuant to clause (iii) of the preceding sentence, the Whiting
Parties shall use their commercially reasonable efforts to file and have
declared effective by the SEC both an Exchange Offer Registration Statement
pursuant to Section 2(a) with respect to all Registrable Securities and a Shelf
Registration Statement (which may be a combined Registration Statement with the
Exchange Offer Registration Statement) with respect to offers and sales of
Registrable Securities held by the Initial Purchasers after completion of the
Exchange Offer.

The Whiting Parties agree to use their commercially reasonable efforts to keep
the Shelf Registration Statement continuously effective for one year or such
shorter period that will terminate when all the Registrable Securities covered
by the Shelf Registration Statement have been sold pursuant to the Shelf
Registration Statement (the “Shelf Effectiveness Period”). The Whiting Parties
further agree to supplement or amend the Shelf Registration Statement, the
related Prospectus and any Free Writing Prospectus if required by the rules,
regulations or instructions applicable to the registration form used by the
Whiting Parties for such Shelf Registration Statement or by the Securities Act
or by any other rules and regulations thereunder for shelf registration or if
reasonably requested by a Holder of Registrable Securities with respect to
information relating to such Holder, and to use their commercially reasonable
efforts to cause any such amendment to be declared effective, if required, and
such Shelf Registration Statement, Prospectus or Free Writing Prospectus, as the
case may be, to become usable as soon as thereafter practicable. The Whiting
Parties agree to furnish to the Holders of Registrable Securities copies of any
such supplement or amendment promptly after its being used or filed with the
SEC.

(c) The Whiting Parties shall pay all Registration Expenses in connection with
any registration pursuant to Section 2(a) or Section 2(b) hereof. Each Holder
shall pay all underwriting discounts and commissions, brokerage commissions and
transfer taxes, if any, relating to the sale or disposition of such Holder’s
Registrable Securities pursuant to the Shelf Registration Statement.

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) or a Shelf
Registration Statement pursuant to Section 2(b) hereof will not be deemed to
have become effective unless it has been declared effective by the SEC or is
automatically effective upon filing with the SEC.

 

7



--------------------------------------------------------------------------------

In the event that (i) either the Exchange Offer is not completed or the Shelf
Registration Statement, if required pursuant to Section 2(b)(i) or 2(b)(ii)
hereof, is not declared effective on or prior to the 270th day following the
Issue Date (the “Target Registration Date”), or (ii) the Company receives a
Shelf Request pursuant to Section 2(b)(iii), and the Shelf Registration
Statement required to be filed thereby is not declared effective by the SEC by
the later of (x) the 270th day following the Issue Date or (y) 90 days after the
delivery of such Shelf Request (such later date, the “Shelf Additional Interest
Date”), then the interest rate on the Registrable Securities will be increased
by (A) 0.25% per annum for the first 90-day period immediately following the
Target Registration Date or the Shelf Additional Interest Date, as applicable,
and (B) an additional 0.25% per annum with respect to each subsequent 90-day
period that liquidated damages continue to accrue, in each case until the
Exchange Offer is completed or the Shelf Registration Statement, if required
hereby, is declared effective by the SEC, as applicable, or the Securities no
longer qualify as Registrable Securities, up to a maximum of 1.00% per annum of
additional interest.

If the Shelf Registration Statement, if required hereby, has been declared
effective by the SEC and thereafter either ceases to be effective or the
Prospectus contained therein ceases to be usable at any time during the Shelf
Effectiveness Period, and such failure to remain effective or usable exists for
more than 45 days (whether or not consecutive) in any 12-month period, then the
interest rate on the Registrable Securities will be increased by (i) 0.25% per
annum commencing on the 45th day in such 12-month period and (ii) an additional
0.25% per annum with respect to each subsequent 90-day period (whether or not
consecutive) and ending on such date that the Shelf Registration Statement has
again been declared effective by the SEC or the Prospectus again becomes usable,
up to a maximum of 1.00% per annum of additional interest.

(e) Any additional interest paid in accordance with this Section 2 shall be
liquidated damages and shall be the sole and exclusive remedy available to
Holders due to a failure by the Whiting Parties to comply with their obligations
under Section 2(a) and Section 2(b).

3. Registration Procedures. (a) In connection with their obligations pursuant to
Section 2(a) and Section 2(b) hereof, the Whiting Parties shall as expeditiously
as possible:

(i) (A) prepare and file with the SEC a Registration Statement on the
appropriate form under the Securities Act, which form (x) shall be selected by
the Whiting Parties, (y) shall, in the case of a Shelf Registration, be
available for the sale of the Registrable Securities by the Holders thereof and
(z) shall comply as to form in all material respects with the requirements of
the applicable form and include all financial statements required by the SEC to
be filed therewith; and use their, in the case of the Exchange Offer
Registration Statement reasonable best efforts, and, in the case of a Shelf
Registration Statement, commercially reasonable efforts, to cause such
applicable Registration Statement to be declared effective by the SEC and remain
effective for the applicable period in accordance with Section 2 hereof; (B) to
the extent any Free Writing Prospectus is used, file with the SEC any Free
Writing Prospectus that is required to be filed by the Company or the Guarantors
with the SEC in accordance with the Securities Act and to retain any Free
Writing Prospectus not required to be filed;

 

8



--------------------------------------------------------------------------------

(ii) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period in accordance with Section 2
hereof and cause each Prospectus to be supplemented by any required prospectus
supplement and, as so supplemented, to be filed pursuant to Rule 424 under the
Securities Act; and keep each Prospectus current during the period described in
Section 4(3) of and Rule 174 under the Securities Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Securities or
Exchange Securities;

(iii) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, to counsel for the Initial Purchasers, to counsel for such Holders
and to each Underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus, preliminary
prospectus or Free Writing Prospectus, and any amendment or supplement thereto,
as such Holder, counsel or Underwriter may reasonably request in order to
facilitate the sale or other disposition of the Registrable Securities
thereunder; and the Whiting Parties consent to the use of such Prospectus,
preliminary prospectus or such Free Writing Prospectus and any amendment or
supplement thereto in accordance with applicable law by each of the Holders of
Registrable Securities and any such Underwriters in connection with the offering
and sale of the Registrable Securities covered by and in the manner described in
such Prospectus, preliminary prospectus or such Free Writing Prospectus or any
amendment or supplement thereto in accordance with applicable law;

(iv) in the case of the Exchange Offer Registration Statement, use their
reasonable best efforts, and, in the case of a Shelf Registration Statement, use
their commercially reasonable efforts, to register or qualify the Registrable
Securities under all applicable state securities or blue sky laws of such
jurisdictions in the United States as any Holder of Registrable Securities
covered by the Exchange Offer Registration Statement or Shelf Registration
Statement, as applicable, shall reasonably request in writing by the time the
applicable Registration Statement is declared effective by the SEC; cooperate
with such Holders in connection with any filings required to be made with the
Financial Industry Regulatory Authority, Inc.; and do any and all other acts and
things that may be reasonably necessary or advisable to enable each Holder to
complete the disposition in each such jurisdiction of the Registrable Securities
owned by such Holder; provided that none of the Whiting Parties shall be
required to (1) qualify as a foreign corporation or other entity or as a dealer
in securities in any such jurisdiction where it would not otherwise be required
to so qualify, (2) file any general consent to service of process in any such
jurisdiction or (3) subject itself to taxation in any such jurisdiction if it is
not so subject;

(v) notify counsel for the Initial Purchasers and, in the case of a Shelf
Registration, notify each Holder of Registrable Securities and counsel for such
Holders promptly and, if requested by any such Holder or counsel, confirm such
advice in writing (1) when a Registration Statement has become effective, when
any post-effective amendment thereto has been filed and becomes effective, when
any Free Writing Prospectus has been filed and when any amendment or supplement
to the Prospectus or any Free Writing Prospectus has been filed, (2) of any
request by the SEC or any state securities authority for amendments and
supplements to a Registration Statement, Prospectus or any Free Writing
Prospectus or for additional information after the Registration Statement has
become effective, (3) of the issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, including the
receipt by the Whiting Parties of

 

9



--------------------------------------------------------------------------------

any notice of objection of the SEC to the use of a Shelf Registration Statement
or any post-effective amendment thereto pursuant to Rule 401(g)(2) under the
Securities Act, (4) if, between the applicable effective date of a Shelf
Registration Statement and the closing of any sale of Registrable Securities
covered thereby, the representations and warranties of any of the Whiting
Parties contained in any underwriting agreement, securities sales agreement or
other similar agreement, if any, relating to an offering of such Registrable
Securities cease to be true and correct in all material respects or if any of
the Whiting Parties receives any notification with respect to the suspension of
the qualification of the Registrable Securities for sale in any jurisdiction or
the initiation of any proceeding for such purpose, (5) of the happening of any
event during the period a Registration Statement is effective that makes such
Registration Statement or the related Prospectus or any Free Writing Prospectus
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or that requires the making of any
changes in such Registration Statement or Prospectus or any Free Writing
Prospectus in order to make the statements therein not misleading and (6) of any
determination by any of the Whiting Parties that a post-effective amendment to a
Registration Statement or any amendment or supplement to the Prospectus or any
Free Writing Prospectus would be appropriate;

(vi) in the case of the Exchange Offer Registration Statement, use their
reasonable best efforts, and, in the case of a Shelf Registration Statement, use
their commercially reasonable efforts, to obtain the withdrawal of any order
suspending the effectiveness of the Exchange Offer Registration Statement or
Shelf Registration Statement, as applicable, or, in the case of a Shelf
Registration, the resolution of any objection of the SEC pursuant to Rule
401(g)(2), including by filing an amendment to such Shelf Registration Statement
on the proper form, at the earliest practicable moment and provide immediate
notice to each Holder of the withdrawal of any such order or such resolution;

(vii) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, without charge, at least one conformed copy of each Registration
Statement and any post-effective amendment thereto (without any documents
incorporated therein by reference or exhibits thereto, unless requested);
provided, however, that any such document available on the SEC’s EDGAR database
shall satisfy such obligation;

(viii) in the case of a Shelf Registration, cooperate with the Holders of
Registrable Securities in certificated form to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be sold and
not bearing any restrictive legends and enable such Registrable Securities to be
issued in such denominations and registered in such names (consistent with the
provisions of the Indenture) as such Holders may reasonably request at least two
Business Days prior to the closing of any sale of Registrable Securities in
certificated form;

(ix) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(a)(v)(5) hereof, use their commercially reasonable
efforts to prepare and file with the SEC a supplement or post-effective
amendment to such Shelf Registration Statement or the related Prospectus or any
Free Writing Prospectus or any document incorporated therein by reference or
file any other required document so that, as thereafter delivered (or, to the
extent permitted by law, made available) to purchasers of the Registrable
Securities, such Prospectus or Free Writing Prospectus, as the case may be, will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the

 

10



--------------------------------------------------------------------------------

circumstances under which they were made, not misleading; and the Whiting
Parties shall notify the Holders of Registrable Securities to suspend use of the
Prospectus or any Free Writing Prospectus as promptly as practicable after the
occurrence of such an event, and such Holders hereby agree to suspend use of the
Prospectus or any Free Writing Prospectus until the Whiting Parties have amended
or supplemented the Prospectus or the Free Writing Prospectus, as the case may
be, to correct such misstatement or omission;

(x) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus or of any document that is to be incorporated by reference into a
Registration Statement, a Prospectus or a Free Writing Prospectus after initial
filing of a Registration Statement, provide copies of such document to the
Initial Purchasers and their counsel (and, in the case of a Shelf Registration
Statement, to the Holders of Registrable Securities and their counsel) and make
such of the representatives of the Whiting Parties as shall be reasonably
requested by the Initial Purchasers or their counsel (and, in the case of a
Shelf Registration Statement, the Holders of Registrable Securities or their
counsel) available for discussion of such document; and the Whiting Parties
shall not, at any time after initial filing of a Registration Statement, use or
file any Prospectus, any Free Writing Prospectus, any amendment of or supplement
to a Registration Statement or a Prospectus or a Free Writing Prospectus, or any
document that is to be incorporated by reference into a Registration Statement,
a Prospectus or a Free Writing Prospectus, of which the Initial Purchasers and
their counsel (and, in the case of a Shelf Registration Statement, the Holders
of Registrable Securities and their counsel) shall not have previously been
advised and furnished a copy or to which the Initial Purchasers or their counsel
(and, in the case of a Shelf Registration Statement, the Holders of Registrable
Securities or their counsel) shall reasonably object;

(xi) obtain a CUSIP number for all Exchange Securities or Registrable
Securities, as the case may be, not later than the initial effective date of a
Registration Statement;

(xii) cause the Indenture to be qualified under the Trust Indenture Act in
connection with the registration of the Exchange Securities or Registrable
Securities, as the case may be; cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for the Indenture to be
so qualified in accordance with the terms of the Trust Indenture Act; and
execute, and use their reasonable best efforts to cause the Trustee to execute,
all documents as may be required to effect such changes and all other forms and
documents required to be filed with the SEC to enable the Indenture to be so
qualified in a timely manner;

(xiii) in the case of a Shelf Registration, make available for inspection by a
representative (an “Inspector”) of the Holders of the Registrable Securities,
any Underwriter participating in any disposition pursuant to such Shelf
Registration Statement, any attorneys and accountants designated by a majority
of the Holders of Registrable Securities to be included in such Shelf
Registration and any attorneys and accountants designated by such Underwriter,
at reasonable times and in a reasonable manner, all pertinent financial and
other records, documents and properties of the Whiting Parties and their
subsidiaries, and cause the respective officers, directors and employees of the
Whiting Parties to supply all information reasonably requested by any such
Inspector, Underwriter, attorney or accountant in connection with a Shelf
Registration Statement, in each case as is customary for “due diligence”
examinations in the context of underwritten offerings; provided, that the
foregoing inspection on behalf of the Holders shall be conducted by one counsel
designated by the Majority Holders, and provided, further, that each

 

11



--------------------------------------------------------------------------------

such party shall maintain in confidence and not to disclose to any other Person
(other than disclosures to such Person’s affiliates and its and their respective
employees who need to know such information in connection with permitted uses
thereof) any information or records reasonably designated by the Company as
being confidential, until such time as (A) such information is or has become
available to the public (either through its inclusion in such Shelf Registration
Statement or through a third party without an accompanying obligation of
confidentiality owed by such Person to the Whiting Parties or otherwise except
as a result of a breach of this or any other obligation of confidentiality to
the Whiting Parties known to such party), or (B) such Person shall be required
so to disclose such information pursuant to a subpoena or order of any court or
other governmental agency or body having jurisdiction over the matter (subject
to the requirements of such order, and only after such Person shall have given
the Company prompt prior written notice of such requirement), (C) disclosure is
required in connection with any suit, action or proceeding for the purpose of
defending itself, reducing its liability or protecting or exercising any of its
rights, remedies or interests, or (D) such information is required to be set
forth in such Shelf Registration Statement or the prospectus included therein or
in an amendment to such Shelf Registration Statement or an amendment or
supplement to such prospectus in order that such Shelf Registration Statement,
prospectus, amendment or supplement, as the case may be, complies with
applicable requirements of the federal securities laws and the rules and
regulations of the SEC and does not contain an untrue statement of a material
fact or omit to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing;

(xiv) if reasonably requested by any Holder of Registrable Securities covered by
a Shelf Registration Statement, promptly include in a Prospectus supplement or
post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein and make all required filings
of such Prospectus supplement or such post-effective amendment as soon as the
Whiting Parties have received notification of the matters to be so included in
such filing;

(xv) in the case of a Shelf Registration, enter into such customary agreements
and take all such other commercially reasonable actions in connection therewith
(including those requested by the Holders of a majority in principal amount of
the Registrable Securities covered by the Shelf Registration Statement) in order
to expedite or facilitate the disposition of such Registrable Securities
including, but not limited to, an Underwritten Offering and in such connection,
(1) to the extent possible, make such representations and warranties to the
Holders and any Underwriters of such Registrable Securities with respect to the
business of the Whiting Parties and their subsidiaries and the Registration
Statement, Prospectus, any Free Writing Prospectus and documents incorporated by
reference or deemed incorporated by reference, if any, in each case, in form,
substance and scope as are customarily made by issuers to underwriters in
underwritten offerings and confirm the same if and when requested, (2) obtain
opinions of counsel to the Whiting Parties (which counsel and opinions, in form,
scope and substance, shall be reasonably satisfactory to the Holders and such
Underwriters and their respective counsel) addressed to each selling Holder (to
the extent such Holder has advised the Company that such Holder may have a “due
diligence” defense under Section 11 of the Securities Act) and Underwriter of
Registrable Securities, covering the matters customarily covered in opinions
requested in underwritten offerings, (3) obtain “comfort” letters from the
independent registered public accounting firm of the Whiting Parties (and, if
necessary, any other certified public

 

12



--------------------------------------------------------------------------------

accountant of any subsidiary of the Whiting Parties, or of any business acquired
by the Whiting Parties for which financial statements and financial data are or
are required to be included in the Registration Statement) addressed to each
selling Holder (to the extent permitted by applicable professional standards)
and Underwriter of Registrable Securities, such letters to be in customary form
and covering matters of the type customarily covered in “comfort” letters in
connection with underwritten offerings, including but not limited to financial
information contained in any preliminary prospectus, Prospectus or Free Writing
Prospectus and (4) deliver such documents and certificates as may be reasonably
requested by the Holders of a majority in principal amount of the Registrable
Securities being sold or the Underwriters, and which are customarily delivered
in underwritten offerings, to evidence the continued validity of the
representations and warranties of the Whiting Parties made pursuant to clause
(1) above and to evidence compliance with any customary conditions contained in
an underwriting agreement;

(xvi) so long as any Registrable Securities remain outstanding, cause each
Additional Guarantor upon the creation or acquisition by the Company of such
Additional Guarantor, to execute a joinder agreement in the form attached hereto
as Annex A and to deliver such joinder agreement, together with an opinion of
counsel as to the enforceability thereof against such entity, to the Initial
Purchasers no later than five Business Days following the execution thereof;

(xvii) in the case of a Shelf Registration Statement, the Company may require
each Holder of Registrable Securities to furnish to the Company such information
regarding such Holder and the proposed disposition by such Holder of such
Registrable Securities as the Whiting Parties may from time to time reasonably
request in writing;

(xviii) in the case of a Shelf Registration Statement, each Holder of
Registrable Securities covered in such Shelf Registration Statement agrees that,
upon receipt of any notice from the Whiting Parties of the happening of any
event of the kind described in Section 3(a)(v)(3) or 3(a)(v)(5) hereof, such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to the Shelf Registration Statement until such Holder’s receipt of the copies of
the supplemented or amended Prospectus and any Free Writing Prospectus
contemplated by Section 3(a)(ix) hereof and, if so directed by the Whiting
Parties, such Holder will deliver to the Whiting Parties all copies in its
possession, other than permanent file copies then in such Holder’s possession,
of the Prospectus and any Free Writing Prospectus covering such Registrable
Securities that is current at the time of receipt of such notice;

(xix) if the Whiting Parties shall give any notice to suspend the disposition of
Registrable Securities pursuant to a Registration Statement, the Whiting Parties
shall extend the period during which such Registration Statement shall be
maintained effective pursuant to this Agreement by the number of days during the
period from and including the date of the giving of such notice to and including
the date when the Holders of such Registrable Securities shall have received
copies of the supplemented or amended Prospectus or any Free Writing Prospectus
necessary to resume such dispositions. The Whiting Parties may give any such
notice only twice during any 365-day period and any such suspensions shall not
exceed 30 days for each suspension and there shall not be more than two
suspensions in effect during any 365-day period; and

(xx) the Holders of Registrable Securities covered by a Shelf Registration
Statement who desire to do so may sell such Registrable Securities in an
Underwritten Offering. In any such Underwritten Offering, the investment bank or
investment banks and manager or managers (each

 

13



--------------------------------------------------------------------------------

an “Underwriter”) that will administer the offering will be selected by the
Holders of a majority in principal amount of the Registrable Securities included
in such offering; provided that, such selections shall be subject to the
approval of the Company, which approval shall not be unreasonably withheld.

4. Participation of Broker-Dealers in Exchange Offer. (a) The Staff has taken
the position that any broker-dealer that receives Exchange Securities for its
own account in the Exchange Offer in exchange for Securities that were acquired
by such broker-dealer as a result of market-making or other trading activities
(a “Participating Broker-Dealer”) may be deemed to be an “underwriter” within
the meaning of the Securities Act and must deliver a prospectus meeting the
requirements of the Securities Act in connection with any resale of such
Exchange Securities.

The Whiting Parties understand that it is the Staff’s position that if the
Prospectus contained in the Exchange Offer Registration Statement includes a
plan of distribution containing a statement to the above effect and the means by
which Participating Broker-Dealers may resell the Exchange Securities, without
naming the Participating Broker-Dealers or specifying the amount of Exchange
Securities owned by them, such Prospectus may be delivered by Participating
Broker-Dealers (or, to the extent permitted by law, made available to
purchasers) to satisfy their prospectus delivery obligation under the Securities
Act in connection with resales of Exchange Securities for their own accounts, so
long as the Prospectus otherwise meets the requirements of the Securities Act.

(b) In light of the above, and notwithstanding the other provisions of this
Agreement, the Whiting Parties agree to amend or supplement the Prospectus
contained in the Exchange Offer Registration Statement for a period of up to 180
days after the last Exchange Date (as such period may be extended pursuant to
Section 3(xix) of this Agreement), in order to expedite or facilitate the
disposition of any Exchange Securities by Participating Broker-Dealers
consistent with the positions of the Staff recited in Section 4(a) above. The
Whiting Parties further agree that Participating Broker-Dealers shall be
authorized to deliver such Prospectus (or, to the extent permitted by law, make
available) during such period in connection with the resales contemplated by
this Section 4.

(c) The Initial Purchasers shall have no liability to any of the Whiting Parties
or any Holder with respect to any request that they may make pursuant to
Section 4(b) above.

5. Indemnification and Contribution. (a) Each of the Whiting Parties, jointly
and severally, agree to indemnify and hold harmless each Initial Purchaser and
each Holder, their respective affiliates (as such term is defined in Rule 501(b)
under the Securities Act), directors and officers and each Person, if any, who
controls any Initial Purchaser or any Holder within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act, from and against any and
all losses, claims, damages and liabilities (including, without limitation,
legal fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, (1) any untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading, or (2) any untrue statement or alleged untrue statement
of a material fact contained in any Prospectus, any Free Writing Prospectus used
in violation of this Agreement or any “issuer information” (“Issuer
Information”) filed or required to be filed pursuant to Rule 433(d) under the
Securities Act, or

 

14



--------------------------------------------------------------------------------

any omission or alleged omission to state therein a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, in each case except insofar as such
losses, claims, damages or liabilities arise out of, or are based upon, any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with any information relating to any Initial
Purchaser or information relating to any Holder furnished to the Company in
writing through J.P. Morgan or any selling Holder, respectively, expressly for
use therein. In connection with any Underwritten Offering permitted by
Section 3, the Whiting Parties, jointly and severally, will also indemnify the
Underwriters, their respective affiliates and each Person who controls such
Persons (within the meaning of the Securities Act and the Exchange Act) to the
same extent as provided above with respect to the indemnification of the
Holders, if requested in connection with any Registration Statement, any
Prospectus, any Free Writing Prospectus or any Issuer Information.

(b) Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Whiting Parties, the Initial Purchasers and the other selling
Holders, the directors of the Whiting Parties, each officer of the Whiting
Parties who signed the Registration Statement and each Person, if any, who
controls the Whiting Parties, any Initial Purchaser and any other selling Holder
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act to the same extent as the indemnity set forth in paragraph
(a) above, but only with respect to any losses, claims, damages or liabilities
that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to such Holder furnished to the Whiting Parties in
writing by such Holder expressly for use in any Registration Statement and any
Prospectus and any Free Writing Prospectus.

(c) If any suit, action, proceeding (including any governmental or regulatory
investigation), claim or demand shall be brought or asserted against any Person
in respect of which indemnification may be sought pursuant to either paragraph
(a) or (b) above, such Person (the “Indemnified Person”) shall promptly notify
the Person against whom such indemnification may be sought (the “Indemnifying
Person”) in writing; provided that the failure to notify the Indemnifying Person
shall not relieve it from any liability that it may have under this Section 5
except to the extent that it has been materially prejudiced (through the
forfeiture of substantive rights or defenses) by such failure; and provided,
further, that the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have to an Indemnified Person otherwise than
under this Section 5. If any such proceeding shall be brought or asserted
against an Indemnified Person and it shall have notified the Indemnifying Person
thereof, the Indemnifying Person shall retain counsel reasonably satisfactory to
the Indemnified Person to represent the Indemnified Person and any others
entitled to indemnification pursuant to this Section 5 that the Indemnifying
Person may designate in such proceeding and shall pay the reasonable fees and
expenses of such proceeding and shall pay the reasonable fees and expenses of
such counsel related to such proceeding, as incurred. In any such proceeding,
any Indemnified Person shall have the right to retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Person unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed in writing to the contrary; (ii) the Indemnifying Person has
failed within a reasonable time to retain counsel reasonably satisfactory to the
Indemnified Person; (iii) the Indemnified Person shall have reasonably concluded
that there may be legal defenses available to it that are different from or in
addition to those available to the

 

15



--------------------------------------------------------------------------------

Indemnifying Person; or (iv) the named parties in any such proceeding (including
any impleaded parties) include both the Indemnifying Person and the Indemnified
Person and representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood and agreed that the Indemnifying Person shall not, in connection with
any proceeding or related proceeding in the same jurisdiction, be liable for the
fees and expenses of more than one separate firm (in addition to any local
counsel) for all Indemnified Persons, and that all such fees and expenses shall
be paid or reimbursed as they are incurred. Any such separate firm (x) for any
Initial Purchaser, its affiliates, agents, directors and officers and any
control Persons of such Initial Purchaser shall be designated in writing by J.P.
Morgan, (y) for any Holder, its directors and officers and any control Persons
of such Holder shall be designated in writing by the Majority Holders and (z) in
all other cases shall be designated in writing by the Company. The Indemnifying
Person shall not be liable for any settlement of any proceeding effected without
its written consent (which shall not be unreasonably withheld), but if settled
with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Person agrees to indemnify each Indemnified Person from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an Indemnified Person shall have
requested that an Indemnifying Person reimburse the Indemnified Person for fees
and expenses of counsel as contemplated by this paragraph, the Indemnifying
Person shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by the Indemnifying Person of such request, (ii) such Indemnifying
Person shall have received notice of the terms of such settlement at least 30
days prior to such settlement being entered into and (iii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person (which shall not be
unreasonably withheld), effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnification could have been sought hereunder by such Indemnified
Person, unless such settlement (A) includes an unconditional release of such
Indemnified Person, in form and substance reasonably satisfactory to such
Indemnified Person, from all liability on claims that are the subject matter of
such proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

(d) If the indemnification provided for in paragraphs (a) and (b) above is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each Indemnifying
Person under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Whiting Parties from the offering of the Securities and the Exchange Securities,
on the one hand, and by the Holders from receiving Securities or Exchange
Securities registered under the Securities Act, on the other hand, or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Whiting Parties on
the one hand and the Holders on the other in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative fault of the
Whiting Parties on the one hand and the Holders on the other shall be determined
by reference to, among

 

16



--------------------------------------------------------------------------------

other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Whiting Parties or by the Holders and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

(e) The Whiting Parties and the Holders agree that it would not be just and
equitable if contribution pursuant to this Section 5 were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The amount paid or payable by
an Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim. Notwithstanding
the provisions of this Section 5, in no event shall a Holder be required to
contribute any amount in excess of the amount by which the total price at which
the Securities or Exchange Securities sold by such Holder exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute pursuant to this Section 5 are several and not joint.

(f) The remedies provided for in this Section 5 are not exclusive and shall not
limit any rights or remedies that may otherwise be available to any Indemnified
Person at law or in equity.

(g) The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any Holder or any Person controlling any Initial Purchaser or any
Holder, or by or on behalf of the Whiting Parties or the officers or directors
of or any Person controlling any of the Whiting Parties, (iii) acceptance of any
of the Exchange Securities and (iv) any sale of Registrable Securities pursuant
to a Shelf Registration Statement.

6. General.

(a) No Inconsistent Agreements. The Whiting Parties represent, warrant and agree
that (i) the rights granted to the Holders hereunder do not in any way conflict
with and are not inconsistent with the rights granted to the holders of any
other outstanding securities issued or guaranteed by any of the Whiting Parties
under any other agreement and (ii) none of the Whiting Parties has entered into,
or on or after the date of this Agreement will enter into, any agreement that is
inconsistent with the rights granted to the Holders of Registrable Securities in
this Agreement or otherwise conflicts with the provisions hereof.

(b) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless the Whiting Parties have obtained the written consent of Holders of at
least a majority in aggregate principal amount of the outstanding Registrable
Securities affected by such amendment, modification, supplement, waiver or
consent; provided that no amendment, modification, supplement, waiver or consent
to any departure from the provisions of Section 5 hereof shall be effective as
against any Holder of Registrable Securities unless consented to in writing by
such Holder. Any amendments, modifications, supplements, waivers or consents
pursuant to this Section 6(b) shall be by a writing executed by each of the
parties hereto.

 

17



--------------------------------------------------------------------------------

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, or any courier guaranteeing overnight delivery (i) if
to a Holder, at the most current address given by such Holder to the Company by
means of a notice given in accordance with the provisions of this Section 6(c),
which address initially is, with respect to the Initial Purchasers, the address
set forth in the Purchase Agreement; (ii) if to the Whiting Parties, initially
at the Company’s address set forth in the Purchase Agreement and thereafter at
such other address, notice of which is given in accordance with the provisions
of this Section 6(c); and (iii) to such other persons at their respective
addresses as provided in the Purchase Agreement and thereafter at such other
address, notice of which is given in accordance with the provisions of this
Section 6(c). All such notices and communications shall be deemed to have been
duly given: at the time delivered by hand, if personally delivered; five
Business Days after being deposited in the mail, postage prepaid, if mailed;
when receipt is acknowledged, if telecopied; and on the next Business Day if
timely delivered to an air courier guaranteeing overnight delivery. Copies of
all such notices, demands or other communications shall be concurrently
delivered by the Person giving the same to the Trustee, at the address specified
in the Indenture.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Purchase Agreement or the Indenture. If any transferee of
any Holder shall acquire Registrable Securities in any manner, whether by
operation of law or otherwise, such Registrable Securities shall be held subject
to all the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof. The Initial Purchasers
(in their capacity as Initial Purchasers) shall have no liability or obligation
to the Whiting Parties with respect to any failure by a Holder to comply with,
or any breach by any Holder of, any of the obligations of such Holder under this
Agreement.

(e) Third Party Beneficiaries. Each Holder shall be a third party beneficiary to
the agreements made hereunder between the Whiting Parties, on the one hand, and
the Initial Purchasers, on the other hand, and shall have the right to enforce
such agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights or the rights of other Holders hereunder.

(f) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(g) Headings. The headings in this Agreement are for convenience of reference
only, are not a part of this Agreement and shall not limit or otherwise affect
the meaning hereof.

(h) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

18



--------------------------------------------------------------------------------

(i) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. If any term, provision,
covenant or restriction contained in this Agreement is held by a court of
competent jurisdiction to be invalid, void or unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Whiting Parties and the Initial
Purchasers shall endeavor in good faith negotiations to replace the invalid,
void or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, void or unenforceable
provisions.

[Signature pages follow]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

WHITING PETROLEUM CORPORATION By

/s/ James J. Volker

Name: James J. Volker Title: Chairman, President and Chief Executive Officer
INITIAL GUARANTORS: WHITING OIL AND GAS CORPORATION By:

/s/ James J. Volker

Name:  James J. Volker Title: Chairman, President and Chief Executive Officer
WHITING US HOLDING COMPANY By:

/s/ James J. Volker

Name: James J. Volker Title: Chairman, President and Chief Executive Officer
WHITING CANADIAN HOLDING COMPANY ULC By:

/s/ James J. Volker

Name: James J. Volker Title: Chairman, President and Chief Executive Officer
WHITING RESOURCES CORPORATION By:

/s/ James J. Volker

Name: James J. Volker Title: Chairman, President and Chief Executive Officer

[Signature Page to Registration Rights Agreement]

 

20



--------------------------------------------------------------------------------

CONFIRMED AND ACCEPTED, as of the date first above written: J.P. MORGAN
SECURITIES LLC

For itself and on behalf of the

several Initial Purchasers listed

in Schedule A to the Purchase Agreement

By:

/s/

Authorized Signatory

[Signature Page to Registration Rights Agreement]

 

21



--------------------------------------------------------------------------------

Annex A

Form of Joinder Agreement

The undersigned hereby absolutely, unconditionally and irrevocably agrees as a
Guarantor (as defined in the Registration Rights Agreement, dated as of
March 27, 2015 by and among Whiting Petroleum Corporation, a Delaware company,
the Guarantors party thereto, and J.P. Morgan Securities LLC, on behalf of
itself and the other Initial Purchasers) to be bound by the terms and provisions
of such Registration Rights Agreement.

IN WITNESS WHEREOF, the undersigned has executed this agreement as of
                , 20    .

[NAME]

 

By:

 

Name: Title: